Name: Commission Regulation (EEC) No 789/93 of 31 March 1993 fixing the import levies on white sugar and raw sugar
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 79/66 Official Journal of the European Communities 1 . 4. 93 COMMISSION REGULATION (EEC) No 789/93 of 31 March 1993 fixing the import levies on white sugar and raw sugar THE COMMISSION OF THE EUROPEAN COMMUNITIES, determining the standard quality for raw sugar and fixing the Community frontier crossing point for calculating cif prices for sugar (6); Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the market in sugar ('), as last amended by Regulation (EEC) No 3814/92 (2), and in particular Article 16 (8) thereof, Whereas this price must be based on the most favourable purchasing opportunities on the world market established for each product on the basis of quotations or prices on that market adjusted for any deviation from the standard quality for which the threshold price is fixed ; whereas the standard quality for raw sugar was defined by Regulation (EEC) No 431 /68 and that for white sugar by Regulation (EEC) No 793/72 0 ; Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 5 thereof, Whereas, when the most favourable purchasing opportu ­ nities on the world market are being established, the Commission must take account of all available informa ­ tion on offers on the world market, on quotations on the exchanges which are important for world trade, on prices recorded on important third-country markets, and on sales concluded in international trade of which it has knowledge either directly or through the agency of the Member States : Whereas Article 16 (1 ) of Regulation (EEC) No 1785/81 provides for charging a levy on imports of the products listed in Article 1 ( 1 ) of that Regulation ; Whereas the import levy on white sugar and raw sugar must be equal to the threshold price less the cif price ; whereas the threshold price for each of these products was fixed by Council Regulation (EEC) No 1748/92 (4) fixing, for the 1992/93 marketing year, the derived intervention prices for white sugar, the intervention price for raw sugar, the minimum prices for A and B beet, the thre ­ shold prices, the amount of compensation for storage costs and the prices to be applied in Spain and Portugal ; Whereas, however, pursuant to Regulation (EEC) No 784/68 of the Commission of 26 June 1968 laying down detailed rules for calculating cif prices for white sugar and raw sugar (8), the Commission must disregard information if the goods concerned are not of sound and fair marke ­ table quality or if the price quoted in an offer relates to small quantities and is not representative of the market ; whereas offer prices which can be assumed not to be representative of the actual market trends must also be disregarded ;Whereas, pursuant to Article 101 ( 1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (*), no levies shall apply on imports of products originating in the overseas countries and territories : Whereas any offer or prices taken into consideration which are not for goods delivered in bulk cif Rotterdam must be adjusted ; whereas when this adjustment is being made account must be taken of the difference in the cost of transporting the goods between the port of loading and the port of destination and between the port of loading and Rotterdam ; whereas, if the price or the offer relates to goods in bags, it must be reduced by ECU 0,73 per 100 kilograms under the terms of Article 4 of Regulation (EEC) No 784/68 ; Whereas the cif price for raw sugar and white sugar is calculated by the Commission for a Community frontier crossing point which was fixed at Rotterdam by Regula ­ tion (EEC) No 431 /68 of the Council of 9 April 1968 (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 387, 31 . 12. 1992, p. 7. (3) OJ No L 387, 31 . 12. 1992, p. 1 . (Ã ©) OJ No L 89, 10 . 4. 1968, p. 3 . 0 OJ No L 94, 21 . 4. 1972, p. 1 . (*) OJ No L 145, 27. 6. 1968 , p. 10 . (4) OJ No L 180, 1 . 7. 1992, p. 13 . O OJ No L 263, 19 . 9 . 1991 , p. 1 . 1 . 4. 93 Official Journal of the European Communities No L 79/67 whereas, if information on sugar of the standard quality is to be comparable, the price increases or reductions fixed pursuant to Article 15 of Regulation (EEC) No 1785/81 must be added to or deducted from the offers taken into consideration in the case of white sugar ; whereas, in the case of raw sugar, the corrective factors provided for in Article 5 of Regulation (EEC) No 784/68 must be applied ; Whereas, pursuant to Article 7 of Regulation (EEC) No 784/68 , a special cif price may be established for sugar which has been specially treated or specially packed if the offer price for such sugar is lower than the cif price established pursuant to the provisions referred to above ; Whereas a cif price may, by way of exception, be left unchanged for a limited period if the offer price which served as a basis for the previous calculation of the cif price is not available to the Commission and if the offer prices which are available and which appear not to be sufficiently representative of actual market trends would entail sudden and considerable changes in the cif price ; Whereas the levy is altered only if the variation in the elements used to calculate it would entail an increase or a reduction of not less than ECU 0,24 per 100 kilograms in relation to the levy previously fixed ; Whereas, in accordance with Article 21 (1 ) of Regulation (EEC) No 1785/81 , the nomenclature provided for in this Regulation is incorporated in the Common Customs Tariff ; Whereas, in order to make it possible for the levy arrange ­ ments to function normally, the representative market rate established during the reference period from 30 March 1993, as regards floating currencies, should be used to calculate the levies ; Whereas it follows from applying these provisions that the levies for white sugar and raw sugar should be as set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies referred to in Article 16' ( 1 ) of Regula ­ tion (EEC) No 1785/81 shall be, in respect of white sugar and standard quality raw sugar, as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 1 April 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1993 . For the Commission Rene STEICHEN Member of the Commission No L 79/68 Official Journal of the European Communities 1 . 4. 93 ANNEX to the Commission Regulation of 31 March 1993 fixing the import levies on white sugar and raw sugar (ECU/100 kg) CN code Levy (3) 1701 11 10 33,69 (') 1701 11 90 33,69 0 1701 12 10 33,69 0 1701 12 90 33,69 0 1701 91 00 42,90 1701 99 10 42,90 1701 99 90 42,90 0 (') The levy applicable is calculated in accordance with the provisions of Article 2 or 3 of Commission Regulation (EEC) No 837/68 . (2) In accordance with Article 16 (2) of Regulation (EEC) No 1785/81 this amount is also applicable to sugar obtained from white and raw sugar containing added substances other than flavouring or colouring matter. (') No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.